           Case 3:20-cv-00325-HTW-LRA Document 7 Filed 08/31/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       NORTHERN DIVISION

    DONAVAN EVANS                                                                                      PLAINTIFF


    V.                                               CIVIL ACTION NO. 3:20-CV-325-HTW-LRA

    GREYHOUND LINES                                                                                  DEFENDANT

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge Linda R. Anderson. Said document was filed on July 10, 2020. [Docket no.

5]. To date, pro se Plaintiff has filed no objections to the Report and Recommendation of the United

States Magistrate Judge; rather, Plaintiff filed on July 14, 2020, a Letter titled “Appeal overlapping

State Class Action.” [Docket no. 6]. By that Letter, Plaintiff seeks to “appeal [this] case to the Small

Claims State Court.”

          Based upon the evidence therein contained, this Court finds the Report and

Recommendation well-taken. The Court further finds that his submitted Letter is frivolous.

Accordingly, the Report and Recommendation of the United States Magistrate Judge [Docket no. 5]

is hereby ADOPTED as the order of this Court.

         This Court hereby DISMISSES the Complaint under 28 U.S.C. § 1915(e)(2)(B) 1 for failing

to state a claim on which relief may be granted, and for lack of subject matter jurisdiction. The

parties are to bear their own costs.

         SO ORDERED AND ADJUDGED this the 29th day of August, 2020.

                                                       /s/HENRY T. WINGATE
                                                       UNITED STATES DISTRICT COURT JUDGE

1
 28 U.S.C. §1915(e)(2)(B) states, in pertinent part: “Notwithstanding any filing fee, or any portion thereof, that may have
been paid any time if the court determines that—(B) the action or appeal—(i) is frivolous or malicious; (ii) fails to state a
claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.”
